Exhibit 10.2

 

FOURTH AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of October 25, 2004
(the “Agreement”) among Atlantic Express Transportation Group Inc., a New York
corporation (“Group”), Atlantic Express Transportation Corp., a New York
corporation (the “Company”), and Nathan Schlenker (the “Executive”).

 

WHEREAS, the Executive is presently employed by the Company, a wholly owned
subsidiary of Group, under the Third Amended and Restated Employment Agreement
dated as of March 31, 2003, as amended by the letter agreement dated March 2,
2004 (as amended, the “Prior Agreement”);

 

WHEREAS, the Company desires to secure the continued services of the Executive,
and the Executive desires to continue in the employment of the Company and, in
connection therewith, the Company, Group and the Executive desire to amend and
restate the terms and provisions of the Prior Agreement to, among other things,
set forth the terms of such continued employment.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements hereinafter set forth and for other good and valuable
consideration, the Company, Group and the Executive hereby agree to amend and
restate the Prior Agreement in its entirety, as follows:

 

1. EMPLOYMENT AND DUTIES

 

1.1. General. Commencing on November 1, 2004 (the “Effective Date”), the Company
shall employ the Executive, and the Executive agrees to serve, as Director of
Finance of the Company, upon the terms and conditions herein contained during
the Initial Term (as defined below), and in such capacity the Executive agrees
to serve the Company faithfully and to the best of his ability under the
direction of the Board of Directors (the “Board”).

 

1.2. Exclusive Services. During the Initial Term, the Executive shall devote his
full-time working hours, four (4) days a week, to his duties hereunder and shall
not, directly or indirectly, render services to any other person or organization
or otherwise engage in activities which would interfere significantly with his
faithful performance of his duties hereunder without the consent of the Board.

 

1.3. Term of Employment. The “Initial Term” of Executive’s employment under this
Agreement shall commence as of the Effective Date and shall terminate on the
earlier of (a) October 31, 2005 or (b) on the last day of the month a written
notice of termination is delivered by either party, which notices shall be
delivered not less than 10 business days prior to such termination date.

 

--------------------------------------------------------------------------------


 

Upon the termination of the Initial Term, the Company shall employ the Executive
until October 31, 2005 (the “Second Term”, and together with the Initial Term,
the “Employment Term”) on a part-time basis. During the Second Term, the
Executive shall devote his full-time working hours, ten (10) day days a month,
to his duties. The Company shall not have any obligation to employ the Executive
for the Second Term (a) if the Executive resigns, (b) if the Executive has been
disloyal to Group, the Company or any of their respective affiliates by
assisting transportation competitors of Group, the Company or any of their
respective affiliates to the disadvantage of Group, the Company or any of their
respective affiliates by a breach of Section 6 or by otherwise actively
assisting such competitors to the disadvantage of Group, the Company or any of
their respective affiliates (a “Disloyalty Event”) or (c) if the Initial Term is
not terminated prior to October 31, 2005.

 

2. SALARY

 

2.1. Base Salary. During the Initial Term, the Executive shall be entitled to
receive a base salary (“Base Salary”) at a rate equal to eighty percent (80%) of
the Executive’s then Base Salary under the Prior Agreement, payable monthly on
or about the 15th day of each month in equal installments in accordance with the
Company’s payroll practices.

 

2.2. Second Term Compensation. During the Second Term, the Executive shall be
entitled to receive (a) a salary of $8,333 per month and (b) additional
compensation of $800 per day for each day the Executive is required to work in
excess of ten (10) days for any month.

 

3. EMPLOYEE BENEFITS

 

3.1. General Benefits. The Executive shall receive the following benefits during
the Initial Term:

 

(a)                                  the Executive will be eligible to
participate in benefit programs of the Company consistent with those benefit
programs provided from time to time to other senior executives of the Company;

 

(b)         an annual life insurance premium allowance of $2,500 payable
annually in February of each year;

 

(c)                                  an automobile allowance of $250 per month
and the exclusive use of a company car;

 

(d)                                 a travel allowance not to exceed $15,000
annually; and

 

(e)                                  participation in any executive incentive
plan which might be implemented by the Board during the Employment Term.

 

3.2. Vacation. During the Initial Term, the Executive shall be entitled to 20
days paid vacation each year in accordance with the applicable policies of the
Company.

 

--------------------------------------------------------------------------------


 

3.3. Reimbursement of Expenses. The Company will reimburse the Executive for
reasonable, ordinary and necessary business expenses incurred by him in the
fulfillment of his duties hereunder upon presentation by the Executive of an
itemized account of such expenditures in accordance with the Company practices
consistently applied.

 

3.4. Second Term Travel Reimbursement. During the Second Term, the Executive
shall be reimbursed for his travel expenses between his home and the Company’s
offices in Staten Island, New York.

 

3.5. Benefits upon Termination. Upon the termination of the Executive’s
employment, the Company shall provide the Executive with two (2) years of
medical coverage under the same terms as medical coverage is offered to other
executives of the Company.

 

3.6. Non-Renewal Severance Pay. The Company hereby acknowledges that the
Executive is entitled to receive the Non-Renewal Severance Pay on November 1,
2004 in accordance with the Section 3.4 of Prior Agreement.

 

4. [intentionally deleted]

 

5. [intentionally deleted]

 

6. NON COMPETITION/NON SOLICITATION AND CONFIDENTIALITY

 

6.1. Noncompetition/Nonsolicitation. The Executive shall not, directly or
indirectly, as a sole proprietor, member of a partnership, stockholder or
investor, officer or director of a corporation, or as an employee, associate,
consultant or agent of any person, partnership, corporation or other business
organization or entity other than the Company: (a) engage in, or acquire an
interest in any entity or enterprise which engages in, any business that is in
competition with any business actively conducted by Group, the Company or any of
their respective subsidiaries within (i) the counties then served by Group, the
Company or their respective subsidiaries as well as adjacent counties, and
(ii) any other counties in which Group, the Company or their respective
subsidiaries has made a bid within 36 months prior to the Executive’s
termination and any adjacent counties in which Group, the Company or their
respective subsidiaries conducts business; (b) solicit or endeavor to entice
away from Group, the Company or any of their respective subsidiaries any person
who is, or was during the then most recent 36-month period, employed by or
associated with Group, the Company or any of their respective subsidiaries, or
(c) solicit or endeavor to entice away from Group, the Company or any of their
respective subsidiaries, or otherwise interfere with the business relationship
of Group, the Company or any of their respective subsidiaries with, any person
or entity who is, or was within the then most recent 36-month period, a
customer, client or prospect of Group, the Company or any of their respective
subsidiaries. The obligations of this Section 6.1 shall apply for 18 months, or
a period of 24 months if, as of termination of the employment of the Executive,
more than a majority of the Common Stock of Group is then owned by the current
shareholders of Group, after termination of employment of the Executive as well
as during employment and shall be extended by a period of time equal to any
period during which the Executive shall be in breach of such obligations.

 

--------------------------------------------------------------------------------


 

6.2. Confidentiality. The Executive covenants and agrees with the Company that
he will not at any time, except in performance of his obligations to the Company
hereunder or with the prior written consent of the Company, directly or
indirectly, disclose any secret or confidential information that he may learn or
has learned by reason of his association with Group, the Company or any of their
respective subsidiaries and affiliates. The term “confidential information”
includes information not previously disclosed to the public or to the trade by
the Company’s or Group’s management, or otherwise in the public domain, with
respect to the Company’s or Group’s or any of their respective affiliates’ or
subsidiaries’ products, services, facilities, applications and methods, trade
secrets and other intellectual property, systems, procedures, manuals,
confidential reports, product or service price lists, customer lists, technical
information, financial information (including the revenues, costs or profits
associated with any of the Company’s or Group’s products), business plans,
prospects or opportunities.

 

6.3. Exclusive Property. The Executive confirms that all confidential
information is and shall remain the exclusive property of Group and the Company.
All business records, papers and documents kept or made by the Executive
relating to the business of Group, the Company or their respective subsidiaries
shall be and remain the property of Group and the Company.

 

6.4. Injunctive Relief. Without intending to limit the remedies available to
Group and the Company, the Executive acknowledges that a breach of any of the
covenants contained in this Section 6 may result in material and irreparable
injury to Group, the Company or their respective affiliates or subsidiaries for
which there is no adequate remedy at law, that it will not be possible to
measure damages for such injuries precisely and that, in the event of such a
breach or threat thereof, Group and the Company shall be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Executive from engaging in activities prohibited by this
Section 6 or such other relief as may be required specifically to enforce any of
the covenants in this Section 6. If for any reason a final decision of any court
determines that the restrictions under this Section 6 are not reasonable or that
consideration therefor is inadequate, such restrictions shall be interpreted,
modified or rewritten by such court to include as much of the duration and scope
identified in this Section 6 as will render such restrictions valid and
enforceable.

 

7. GUARANTEES

 

7.1. Indemnification. Group, the Company and each of their subsidiaries, jointly
and severally, shall indemnify the Executive and his spouse, heirs, estate,
executors and administrators (collectively, the “Indemnitees”) and hold such
Indemnitees harmless from and against, and pay and reimburse the Indemnitees
for, any and all demands, payments, claims, actions, losses, damages,
liabilities, obligations, fines, taxes, deficiencies, costs and expenses
(including reasonable attorneys’ fees), whether or not resulting from
third-party claims, including interest and penalties with respect thereto,
asserted against or incurred or sustained by an Indemnitee in connection with or
arising out of any personal guaranty or undertaking by the Executive of any
obligation of Group, the Company or any of their subsidiaries (collectively a
“Guaranty”).

 

--------------------------------------------------------------------------------


 

7.2. Future Subsidiaries. In the event, Group, the Company or any of their
subsidiaries acquires or forms a subsidiary after the date hereof, Group and the
Company shall cause such newly acquired or formed subsidiary to execute and
deliver a supplement to this Amendment, which supplement shall provide that such
newly acquired or formed subsidiary will indemnify the Indemnitees in accordance
with Section 7.1 hereof.

 

8. MISCELLANEOUS

 

8.1. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

 

To the Company or Group, to it at:

 

Atlantic Express Transportation Corp.

7 North Street

Staten Island, NY 10302

Attention: Corporate Secretary

 

with a copy to:

 

GSCP III Holdings (AE), LLC

c/o Greenwich Street Capital Partners, Inc.

12 E. 49th Street

Suite 3200

New York, New York  10017

Fax: (212) 884-6184

Attention: Matthew Kaufman

 

and:

 

To the Executive:

 

Nathan Schlenker

347 Horning Road

Palatine Bridge, NY 13428

Fax:  (518) 673-5071

 

Any such notice or communication shall be sent certified or registered mail,
return receipt requested, or by facsimile, addressed as above (or to such other
address as such party may designate in writing from time to time), and the
actual date of receipt shall determine the time at which notice was given.

 

8.2. Severability. If a court of competent jurisdiction determines that any term
or provision hereof is invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired and (b) such court shall have the
authority to replace such invalid or

 

--------------------------------------------------------------------------------


 

unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

 

8.3. Assignment. This Agreement shall inure to the benefit of the heirs and
representatives of the Executive and the assigns and successors of the Company,
but neither this Agreement nor any rights hereunder shall be assignable or
otherwise subject to hypothecation by the Executive. Each of Group and the
Company may assign this Agreement without prior written approval of the
Executive upon the transfer of all or substantially all of its business and/or
assets (whether by purchase, merger, consolidation or otherwise), provided that
the successor to such business and/or assets shall expressly assume and agree to
perform this Agreement.

 

8.4. Entire Agreement; Amendment. This Agreement represents the entire agreement
of the parties with respect to the subject matter hereof and shall supersede any
and all previous contracts, arrangements or understandings between or among
Group, the Company and the Executive, including the Prior Agreement. The
Agreement may be amended at any time by mutual written agreement of the parties
hereto.

 

8.5. Withholding. The Company shall be entitled to withhold, or cause to be
withheld, from payment any amount of withholding taxes required by law with
respect to payments made to the Executive in connection with his employment
hereunder.

 

8.6. Governing Law. This Agreement shall be construed, interpreted, and governed
in accordance with the laws of the State of New York without reference to
principles of conflict of laws.

 

8.7. Survival. Section 3.4 (relating to benefits upon termination), Article 6
(relating to noncompetition, nonsolicitation and confidentiality) and 8.6
(relating to governing law) shall survive the termination hereof.

 

8.8. Headings. Headings to sections in this Agreement are for the convenience of
the parties only and are not intended to be a part of or to affect the meaning
or interpretation hereof.

 

8.9. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Group have caused this Agreement to be duly
executed by their authorized representatives and the Executive has hereunto set
his hand, in each case effective as of the day and year first above written.

 

 

ATLANTIC EXPRESS

 

TRANSPORTATION GROUP INC.

 

 

 

 

 

By:

/s/ Domenic Gatto

 

 

 

Name: Domenic Gatto

 

 

Title: President

 

 

 

ATLANTIC EXPRESS

 

TRANSPORTATION CORP.

 

 

 

 

 

By:

/s/ Domenic Gatto

 

 

 

Name: Domenic Gatto

 

 

Title: President

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Nathan Schlenker

 

 

Nathan Schlenker

 

--------------------------------------------------------------------------------